Services which Miss Blasdell needed, and which were to be rendered or paid for by the four signers of the contract, were performed by two of them. There was no express or implied agreement that she was to demand of each of the four a quarter of everything she needed, or that each of the four was to furnish a quarter part of every item of necessaries, or that each, before doing anything in fulfilment of the contract, was to call upon the other three for contribution in advance. It is agreed in argument that the four knew, when they made the contract, that their abilities and opportunities for rendering personal service were not equal, and never would be. It was necessarily understood that unequal services properly rendered in performance of the contract would be equalized by contribution. There is no evidence of fraud, concealment, or unfairness. All the parties were apparently aware of the fact that the plaintiff was doing more than her share, and no one had any reason to suppose she was gratuitously performing a contract which the four agreed to perform "in equal parts." Her rendition of service does not appear to have been a fact peculiarly within her own knowledge, and there are no facts that required notice. Watson v. Walker, 23 N.H. 471.
Decree for the plaintiff.
CLARK, J., did not sit: the others concurred. *Page 213